     Case 1:13-cv-04639-SHS-RWL Document 297 Filed 04/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  4/23/2020
---------------------------------------------------------------X
M.G. and V.M., et al.                                          :
                                                               :
                                    Plaintiffs,                : 13 Civ. 4639 (SHS) (RWL)
                                                               :
                                                               : ORDER
                                                               :
                  - against -                                  :
                                                               :
NEW YORK CITY DEPARTMENT OF                                    :
EDUCATION; NEW YORK CITY BOARD OF :
EDUCATION; CARMEN FARIÑA, in her                               :
official capacity as Chancellor of the New                     :
York City School District; NEW YORK                            :
STATE EDUCATION DEPARTMENT,                                    :
COMMISSIONER JOHN B. KING, in his                              :
official capacity as Commissioner of the New :
York State Education Department,                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

      On April 23, 2020, the Court held a telephonic conference addressing the parties'

joint letter (Dkt. 291) indicating that they were unable to come to agreement regarding the

proposed Section 504 subclasses in Plaintiffs’ proposed Fifth Amended Complaint. For

the reasons discussed during the conference, it is ORDERED as follows:

   1. Plaintiffs' request to include new allegations related to the proposed Section 504

      subclasses is granted.

   2. The Fifth Amended Complaint shall be filed by May 1, 2020 without prejudice to

      requesting an extension should that be necessary.

   3. Defendants shall have 60 days from filing of the Fifth Amended Complaint to

      respond.



                                            1
    Case 1:13-cv-04639-SHS-RWL Document 297 Filed 04/23/20 Page 2 of 2



                                  SO ORDERED.


                                  _________________________________
                                  ROBERT W. LEHRBURGER
                                  UNITED STATES MAGISTRATE JUDGE


Dated: April 23, 2020
      New York, New York




                                    2
